Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks

The following is a final office action in response to applicant’s amendment filed on 11/23/2020 for response of the office action mailed on 11/13/2020. The claims 3, 5, 7, 8, 11, 13, 17 and 19 are amended. No new claim has been added. No claim has been cancelled. Therefore, claims 1-20 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims filed on 11/23/2020 have been considered but they are not persuasive. 
Regarding claim 1
The applicant’s arguments assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”) and Speare et al. (US 20050216901, henceforth “Speare”) does not disclose the recited limitation of “initiating, by the mobile device management server, a transfer of the requested data item from the target mobile device to the requesting mobile device via the same local network based on mobile device management policies”, see applicant’s remarks/arguments page [8-10]. The examiner respectfully disagrees with that argument. 
El Khayat teaches as shown in FIG. 11 a situation in which content is distributed over ad-hoc P2P networks. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first  El Khayat et al. (US 20170272899, henceforth “El Khayat”) and Speare et al. (US 20050216901, henceforth “Speare”) teach all the claim limitations of claim 1. So, claim 1 is rejected.
Regarding claims 9 and 15, the claims contain similar features as recited in claim 1,
thus are rejected for the same reason as stated above.
Regarding claim 2, this claims depend from claim 1, and thus is rejected for the same reason stated above for claim 1. The applicant’s arguments assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”) and Speare et al. (US 20050216901, henceforth “Speare”) do not disclose the recited limitation of “determining whether the target mobile device or the requesting mobile device switched to a different network”, see applicant’s remarks/arguments page [10-11]. The examiner respectfully disagrees with that augment. Khayat teaches as shown in FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles. The device 91 for managing distribution of content includes a mapping data base 93. The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 may update the data in the mapping data base 93 in response to receiving a request for content, see [0119]. In operation of the system 90, the ITS tracker 92 receives a peer request from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network as shown in FIG. 9. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93, see [0121]. Khayat further teaches as shown in FIG. 11, the mobile communication network 100 has several cells 111-114. Plural ad-hoc P2P networks 101-103 are formed, see [0112]-[0124]. When a mobile entity switches a cell, it would be updated in the location data base 98, Peer-DB 95, ad-hoc address-DB as shown in FIG. 11.  Based on the information in databases, a person skilled in art determines whether the target mobile device or the requesting mobile device switched to a different network.
The applicant’s arguments further assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”) and Speare et al. (US 20050216901, henceforth “Speare”) does not disclose the recited limitation of “responsive to determining that the target mobile device or the requesting mobile device switched to a different network, identifying another target mobile device in the same local network as the requesting mobile device”, see applicant’s remarks/arguments page [10-11]. The examiner respectfully disagrees with that augment. Khayat teaches, in response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The list of peers returned to the ITS tracker 92 is not yet filtered based on location. Then, the tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93. Then, The ITS tracker 92 processes this information to determine the list of mobile entities which are located in the same region, in same network and which share the same content. The ITS tracker 92 may return a corresponding list of peers, filtered based on location, to one or several of the mobile entities, see [0120]-[0121]. So, responsive to determining that the target mobile device or the requesting mobile device switched to a different network, this technique is used to identify another target mobile device in the same local network as the requesting mobile device from the corresponding list of peers. El Khayat and Speare teach all the claim limitations of claim 2. So, claim 2 is rejected.
Regarding claim 4, this claims depend from claim 1, and thus is rejected for the same reason stated above for claim 1. The applicant’s arguments assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”) and Speare et al. (US 20050216901, henceforth “Speare”) do not disclose the recited limitation of “generating a list of target mobile devices already having the requested data item based on a search of the shared ledger”, see applicant’s remarks/arguments page [12-13]. The examiner respectfully disagrees with that augment. El Khayat teaches as shown in FIG. 6 a method for managing distribution of content. The method includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity, see [0082]-[0099]. Khayat further teaches FIG. 10, the system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 communicates with the system 94. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request, see [0016]-[0122]. El Khayat further teaches as shown in FIGS. 5 and 6 a method for managing distribution of content. The method includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity, see [0082]-[0099]. This technique is used for generating a list of target mobile devices already having the requested data item based on a search of the shared ledger.
The applicant’s arguments further assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”) and Speare et al. (US 20050216901, henceforth “Speare”) does not disclose the recited limitation of “identifying a matching target mobile device in the list based on network connection, geographic proximity, and device attributes”, see applicant’s remarks/arguments page [10-11]. The examiner respectfully disagrees with that augment. Khayat teaches FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The tracker 96 of the system 94 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98.   The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0121].  So, the ITS tracker identifies a matching target mobile device in the list based on network connection, geographic proximity, and attributes of data in Peer-DB. El Khayat and Speare teach all the claim limitations of claim 4. So, claim 4 is rejected.
Regarding claim 3, this claims depend from claim 1, and thus is rejected for the same reason stated above for claim 1. The applicant’s arguments assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”), Speare et al. (US 20050216901, henceforth “Speare”) and Suga (US 20190372825, henceforth “Suga”) do not disclose the recited limitation of “recording, by the mobile device management server,  the transfer of the requested data item to the requesting mobile device in the shared ledger”, see applicant’s remarks/arguments page [13]. The examiner respectfully disagrees with that augment. Suga teaches, Fig. 2 the distributed ledger 31 retains a history of the access to metadata and the access to data, which is used in order to share the metadata. When the metadata is registered, or when post-register access and the access to data is available, a result of the access is recorded in the distributed ledger 31, see [0036].  El Khayat, Speare and Suga teach all the claim limitations of claim 3. So, claim 3 is rejected.
Regarding claim 6, this claims depend from claim 1, and thus is rejected for the same reason stated above for claim 1. The applicant’s arguments assert that the combination of El Khayat et al. (US 20170272899, henceforth “El Khayat”), Speare et al. (US 20050216901, henceforth “Speare”) and Suga (US 20190372825, henceforth “Suga”) do not disclose the recited limitation of “recording the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol”, see applicant’s remarks/arguments page [14]. The examiner respectfully disagrees with that augment. Suga teaches, FIG. 1 is a diagram illustrating a communication method. In a state that is illustrated in a case C1, six communication apparatuses 10, communication apparatuses 10a to 10f belong to one network, a network G1. The metadata of data that is acquirable through any of the communication apparatuses 10a to 10f is shared among the communication apparatuses 10 that belongs to the network using a distributed ledger that is available in a blockchain technology, see [0029]. FIG. 2, the sharing control circuit 23 deletes metadata from metadata DB 35 and records a history of the deletion in the distributed ledger 31 using the blockchain technology, see [0057]. This same technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger using a blockchain technology. El Khayat, Speare and Suga teach all the claim limitations of claim 4. So, claim 4 is rejected.
Regarding claims 7, 8, this claims depend from claim 1, and thus is rejected for the same reason stated above for claim 1.
Regarding claims 10-12, these claims depend from claim 9, and thus is rejected for the same reason stated above for claim 9.
Regarding claim 16-18, these claims depend from claim 15, and thus is rejected for the same reason stated above for claim 15.
Regarding claim 14, this claims depend from claim 9, and thus is rejected for the same reason stated above for claim 9.
Regarding claim 20, this claims depend from claim 15, and thus is rejected for the same reason stated above for claim 15.
 Regarding claim 5, this claims depend from claim 1, and thus is rejected for the same reason stated above for claim 1. Claim 5 is rejected in view of El Khayat et al. (US 20170272899, henceforth “El Khayat”), Speare et al. (US 20050216901, henceforth “Speare”) and L'Heureux et al. (US 20140258366, henceforth “L'Heureux”).
Regarding claim 13, this claims depend from claim 9, and thus is rejected for the same reason stated above for claim 9. Claim 13 is rejected in view of El Khayat et al. (US 20170272899, henceforth “El Khayat”), Speare et al. (US 20050216901, henceforth “Speare”) and L'Heureux et al. (US 20140258366, henceforth “L'Heureux”).
Regarding claim 19, this claims depend from claim 15, and thus is rejected for the same reason stated above for claim 15. Claim 19 is rejected in view of El Khayat et al. (US 20170272899, henceforth “El Khayat”), Speare et al. (US 20050216901, henceforth “Speare”) and L'Heureux et al. (US 20140258366, henceforth “L'Heureux”).
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous rejections are maintained for non-amended claims and updated for amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat et al. (US 20170272899, henceforth “El Khayat”)    and further in view of Speare et al. (US 20050216901, henceforth “Speare”).
Examiner’s note: in what follows, references are drawn to El Khayat unless otherwise mentioned.  
Regarding claim 1, El Khayat teaches a method for data item transfer between mobile devices registered with a mobile device management server (FIG. 5 is a flow chart of a method 45 performed by a device for managing distribution of content, see [0082]. FIG. 10 is a schematic illustration of a system comprising mobile entities and a device for managing distribution of content as described in method 45 in FIG. 5, see [0115]-[0121].), the method comprising: 
determining, by the mobile device management server, network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using a shared ledger of mobile device inventory data, mobile device network connection data, and mobile device geolocation data (FIG. 5 at 46, a request for content is received. At 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity, see [0082]-[0084]. FIG. 10 is a schematic illustration of a system comprising mobile entities and a device for managing distribution of content as described at steps 46 to 48 of FIG. 5, see [0116]. FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92 and a mapping data base 93 (ad-hoc address DB). The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. The ITS tracker 92 receives a peer request for a content from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker 92 receives potential peers with the same requested content from the Peer-DB 95 of the system 94. The ITS tracker 92 receives ad-hoc address/IP information from the ad-hoc address DFB 93, see [0116]-[0121]. So, the ITS tracker 92 performs the function of the mobile device management server and determines network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using  the Peer DB 95 of system 94, the geo information source 97, and the mapping data base 93.);
identifying, by the mobile device management server, a target mobile device that contains the requested data item, is connected to a same local network as the requesting mobile device, and is geographically located proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the shared ledger (FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The device 91 contains an ITS tracker 92 which performs the processing explained with reference to FIGS. 5-8. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The system 94 which provides information on potential peers includes a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98. The geo information source 97 may be a server of a geo cast service. The geo information source 97 may be a geo cast enabler. The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0120]. FIGS. 11 and 12 illustrate content delivery to mobile entities 20, 25-27, 120-127 of a mobile communication network, see [0121]. So, the ITS tracker, identifies target mobile entities that contain the requested data item, are connected to a same local network as the requesting mobile device, and is geographically located proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the Peer DB 95 of system 94, the geo information source 97, and the a mapping data base 93.); and 
(FIG. 11 shows a situation in which content is distributed over ad-hoc P2P networks. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first mobile entity 20 in the first ad-hoc P2P network 101. A second ad-hoc P2P network 102 is formed among the mobile entities 120-122. The first mobile entity 120 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The second ad-hoc P2P network 102 extends across a boundary between a first cell 111 and a second cell 112 of the mobile communication network. A second mobile entity 122 of the second ad-hoc P2P network 102 is located in a second cell 112 of the mobile communication network, but may receive the content from the first mobile entity 120 located in the first cell 111, see [0122]-[0123].  The missing/crossed out limitation will be discussed in view of Speare.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) initiating, by the mobile device management server, a transfer, (2) based on mobile device management policies.
 Speare discloses the missing/crossed limitations comprising: (1) initiating, by the mobile device management server, a transfer, (2) based on mobile device management policies (For both 1 and 2: FIGS. 3 and 4 show a method for dynamically applying management policies to a message is illustrated. The invention provides for the dynamic application of rights management to a message by allowing an administrator to associate certain rights management policies with certain senders and/or recipients of messages, see [0032]-[0033]. This technique is used for initiating the transfer of the requested data item from the target mobile device to the requesting mobile device via the same local network based on mobile device management policies.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Speare in order to make a more effective method by allowing the administrator to automatically update the rights management protected message as it passes through a message transfer agent, see (Speare, [0009]).
Regarding claim 8, El Khayat and Speare teach all the claim limitations of claim 1 above; El Khayat further teaches the mobile device management policies identify how,  (FIG. 10 is a schematic view showing a system 90 which comprises device 91, 94 and 97 for managing distribution of content among mobile entities. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers, see [0120]. The mobile entities are registered in Peer-DB 95. The geo information source 97 may include a location data base 98. The geo information source 97 may be a server of a geo cast service. The location data base 98 may store information which may be used in determining the region in which mobile entities are located. For illustration, the location data base 98 may store information which associates identifiers for mobile entities with respectively a region. The location data base 98 may also store more fine grained information. For illustration, if the geo information source 97 is a geo cast enabler, the location data base 98 may store the geo cast tile(s) in which mobile entities are located. Based on the geo cast tile(s), the regions used in embodiments may be determined to establish whether mobile entities are located in proximity to each other, see [0119]. This management technique or policy identifies where transfer of a particular data item occurs between specified ones of the mobile devices registered with the mobile device management server. The device 91 for managing distribution of content may include a mapping data base 93. The mapping data base 93 may store information which may be used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa, see [0118]. FIG. 11 shows a situation in which content is distributed also over ad-hoc P2P networks, using methods or devices of embodiments. FIG. 12 shows a situation in which each mobile entity retrieves the content over the mobile communication network, see [0122]. This management technique or policy identifies how to transfer of a particular data item may occur between specified ones of the mobile devices registered with the mobile device management server. The missing/crossed out limitation will be discussed in view of Speare.). 
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) the mobile device management policies identify how, when and where transfer of a particular data item may occur between specified ones of the mobile devices registered with the mobile device management server. However, Speare discloses the missing/crossed limitations comprising: (1) the mobile device management policies identify how, when and where transfer of a particular data item may occur between specified ones of the mobile devices registered with the mobile device management server (When the recipient 208 logs-on to its message transfer agent 212 the recipient's message transfer agent 212 sends the protected message 202 and the publishing license 206 to the recipient 208, see [0029].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Speare in order to make a more effective method by allowing the administrator to automatically update the rights management protected message as it passes through a message transfer agent, see (Speare, [0009]).
Regarding claim 9, El Khayat teaches a computer system for data item transfer between mobile devices (FIG. 4 is a schematic block diagram representation of a device for managing the distribution of content. The device is configured as a location-aware tracker 10. The location-aware tracker 10 is used in the system 1. The location-aware tracker may be a server, see [0072].) , the computer system comprising: 
a bus system (FIG. 4, processing unit, storage unit, interfaces are connected through a bus system, ; 
a storage device connected to the bus system, wherein the storage device stores program instructions (FIG. 4, the one or plural processors execute instructions to perform the distribution of content, see [0074]. The program instruction is stored in a storage device which is connected to the bus system.); and 
a processor connected to the bus system, wherein the processor executes the program instructions to (The processing unit 12 includes one or plural processors. The one or plural processors execute instructions to perform the distribution of content, see [0074]):
determine network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using a shared ledger of mobile device inventory data, mobile device network connection data, and mobile device geolocation data (FIG. 5 at 46, a request for content is received. At 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity, see [0082]-[0084]. FIG. 10 is a schematic illustration of a system comprising mobile entities and a device for managing distribution of content as described at steps 46 to 47 of FIG. 5, see [0116]. FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92 and a mapping data base 93 (ad-hoc address DB). The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. The ITS tracker 92 receives a peer request for a content from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker 92 receives potential peers with the same requested content from the Peer-DB 95 of the system 94. The ITS tracker 92 receives ad-hoc address/IP information from the ad-hoc address DFB 93, see [0116]-[0121]. So, the ITS tracker 92 performs the function of the mobile device management server and determines network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using  the Peer DB 95 of system 94, the geo information source 97, and the mapping data base 93.); 
identify a target mobile device that contains the requested data item, is connected to a same local network as the requesting mobile device, and is geographically located Page 3 of 15 Chandra et al. - 16/225,997proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the shared ledger (FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The device 91 contains an ITS tracker 92 which performs the processing explained with reference to FIGS. 5-8. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The system 94 which provides information on potential peers includes a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98. The geo information source 97 may be a server of a geo cast service. The geo information source 97 may be a geo cast enabler. The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0120]. FIGS. 11 and 12 illustrate content delivery to mobile entities 20, 25-27, 120-127 of a mobile communication network, see [0121]. So, the ITS tracker, identifies target mobile entities that contain the requested data item, are connected to a same local network as the requesting mobile device, and is geographically located proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the Peer DB 95 of system 94, the geo information source 97, and the a mapping data base 93.); and 
(FIG. 11 shows a situation in which content is distributed over ad-hoc P2P networks. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first mobile entity 20 in the first ad-hoc P2P network 101. A second ad-hoc P2P network 102 is formed among the mobile entities 120-122. The first mobile entity 120 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The second ad-hoc P2P network 102 extends across a boundary between a first cell 111 and a second cell 112 of the mobile communication network. A second mobile entity 122 of the second ad-hoc P2P network 102 is located in a second cell 112 of the mobile communication network, but may receive the content from the first mobile entity 120 located in the first cell 111, see [0122]-[0123].  The missing/crossed out limitation will be discussed in view of Speare.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) initiating, by the mobile device management server, a transfer, (2) based on mobile device management policies.
 Speare discloses the missing/crossed limitations comprising: (1) initiate a transfer, (2) based on mobile device management policies (For both 1 and 2: FIGS. 3 and 4 show a method for dynamically applying management policies to a message. to a message is illustrated. The present invention provides for the dynamic application of rights management to a message by allowing an administrator to associate certain rights management policies with certain senders and/or recipients of messages, see [0032]-[0033]. This technique is used for initiating the transfer of the requested data item from the target mobile device to the requesting mobile device via the same local network based on mobile device management policies.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Speare in order to make a more effective method by allowing the administrator to automatically update the rights management protected message as it passes through a message transfer agent, see (Speare, [0009]).
Regarding claim 15, El Khayat teaches a computer program product for data item transfer between mobile devices registered with a mobile device management server, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising (The computer program products are used for implementing the method for distributing contents among mobile entities. FIG. 4, the one or plural processors execute instructions to perform the distribution of content, see [0074].): 
determining, by the mobile device management server, network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using a shared ledger of mobile device inventory data, mobile device network connection data, and mobile device geolocation data (FIG. 5 at 46, a request for content is received. At 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity, see [0082]-[0084]. FIG. 10 is a schematic illustration of a system comprising mobile entities and a device for managing distribution of content as described at steps 46 to 47 of FIG. 5, see [0116]. FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92 and a mapping data base 93 (ad-hoc address DB). The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. The ITS tracker 92 receives a peer request for a content from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker 92 receives potential peers with the same requested content from the Peer-DB 95 of the system 94. The ITS tracker 92 receives ad-hoc address/IP information from the ad-hoc address DFB 93, see [0116]-[0121]. So, the ITS tracker 92 performs the function of the mobile device management server and determines network association and proximity of a plurality of mobile devices of a requested data item by a requesting mobile device using  the Peer DB 95 of system 94, the geo information source 97, and the a mapping data base 93.); 
identifying, by the mobile device management server, a target mobile device that contains the requested data item, is connected to a same local network as the requesting mobile device, and is geographically located proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the shared ledger (FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The device 91 contains an ITS tracker 92 which performs the processing explained with reference to FIGS. 5-8. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The system 94 which provides information on potential peers includes a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98. The geo information source 97 may be a server of a geo cast service. The geo information source 97 may be a geo cast enabler. The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0120]. FIGS. 11 and 12 illustrate content delivery to mobile entities 20, 25-27, 120-127 of a mobile communication network, see [0121]. So, the ITS tracker, identifies target mobile entities that contain the requested data item, are connected to a same local network as the requesting mobile device, and is geographically located proximate with a threshold to the requesting mobile device based on the determined network association and proximity of the plurality of mobile devices and data in the Peer DB 95 of system 94, the geo information source 97, and the a mapping data base 93.); and 
(FIG. 11 shows a situation in which content is distributed over ad-hoc P2P networks. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first mobile entity 20 in the first ad-hoc P2P network 101. A second ad-hoc P2P network 102 is formed among the mobile entities 120-122. The first mobile entity 120 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The second ad-hoc P2P network 102 extends across a boundary between a first cell 111 and a second cell 112 of the mobile communication network. A second mobile entity 122 of the second ad-hoc P2P network 102 is located in a second cell 112 of the mobile communication network, but may receive the content from the first mobile entity 120 located in the first cell 111, see [0122]-[0123].  The missing/crossed out limitation will be discussed in view of Speare.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) initiating, by the mobile device management server, a transfer, (2) based on mobile device management policies.
 Speare discloses the missing/crossed limitations comprising: (1) initiating, by the mobile device management server, a transfer, (2) based on mobile device management policies (For both 1 and 2: FIGS. 3 and 4 show a method for dynamically applying management policies to a message. to a message is illustrated. The present invention provides for the dynamic application of rights management to a message by allowing an administrator to associate certain rights management policies with certain senders and/or recipients of messages, see [0032]-[0033]. This technique is used for initiating the transfer of the requested data item from the target mobile device to the requesting mobile device via the same local network based on mobile device management policies.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Speare in order to make a more effective method by allowing the administrator to automatically update the rights management protected message as it passes through a message transfer agent, see (Speare, [0009]).
Regarding claim 4, El Khayat and Speare teach all the claim limitations of claim 1 above; El Khayat further teaches further comprising: 
generating a list of target mobile devices already having the requested data item based on a search of the shared ledger (FIG. 10, the system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 communicates with the system 94. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request, see [0016]-[0122]. So, the ITS tracker generates a list of target mobile devices already having the requested data item based on a search of the Peer-DB 95.); and
identifying a matching target mobile device in the list based on network connection, geographic proximity, and device attributes (FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The tracker 96 of the system 94 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98.   The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0121].  So, the ITS tracker identifies a matching target mobile device in the list based on network connection, geographic proximity, and attributes of data in Peer-DB.).
Regarding claim 12, El Khayat and Speare teach all the claim limitations of claim 9 above; El Khayat further teaches wherein the processor further executes the program instructions to: 
generate a list of target mobile devices already having the requested data item based on a search of the shared ledger (FIG. 10, the system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 communicates with the system 94. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request, see [0016]-[0122]. So, the ITS tracker generates a list of target mobile devices already having the requested data item based on a search of the Peer-DB 95.); and
identify a matching target mobile device in the list based on network connection, geographic proximity, and device attributes (FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The tracker 96 of the system 94 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98.   The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0121].  So, the ITS tracker identifies a matching target mobile device in the list based on network connection, geographic proximity, and attributes of data in Peer-DB.).
 Regarding claim 18, El Khayat and Speare teach all the claim limitations of claim 15 above; El Khayat further teaches further comprising: 
generating a list of target mobile devices already having the requested data item based on a search of the shared ledger (FIG. 10, the system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 communicates with the system 94. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers. In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request, see [0016]-[0122]. So, the ITS tracker generates a list of target mobile devices already having the requested data item based on a search of the Peer-DB 95.); and 
identifying a matching target mobile device in the list based on network connection, geographic proximity, and device attributes (FIG. 5  at 47, candidate peers for the requesting mobile entity are identified. This includes identifying mobile entities which participate in sharing the content over an ad-hoc P2P network and which are located in the same region as the requesting mobile entity. The identifying is performed by filtering a list of all or some of the mobile entities which participate in sharing the requested content. The filtering is also performed based on a region in which the requesting mobile entity is located. At 48, a list of candidate peers is outputted to the requesting mobile entity, see [0084]-[0085]. FIG. 10 shows identification process using the system 90. The system 90 comprises a device 91 for managing distribution of content. The ITS tracker 92 accesses the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 updates the data in the mapping data base 93 in response to receiving a request for content. The tracker 96 of the system 94 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The geo information source 97 includes a location data base 98.   The location data base 98 stores information which is used in determining the region in which mobile entities are located, see [0116]-[0121].  So, the ITS tracker identifies a matching target mobile device in the list based on network connection, geographic proximity, and attributes of data in Peer-DB.).
Regarding claim 2, El Khayat and Speare teach all the claim limitations of claim 1; El Khayat further teaches further comprising: 
determining whether the target mobile device or the requesting mobile device switched to a different network (FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles. The device 91 for managing distribution of content includes a mapping data base 93. The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 may update the data in the mapping data base 93 in response to receiving a request for content, see [0119]. In operation of the system 90, the ITS tracker 92 receives a peer request from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network as shown in FIG. 9. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93, see [0121].  Based on the retrieved information, a person skilled in art determines whether the target mobile device or the requesting mobile device switched to a different network.); and 
responsive to determining that the target mobile device or the requesting mobile device switched to a different network, identifying another target mobile device in the same local network as the requesting mobile device (In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The list of peers returned to the ITS tracker 92 is not yet filtered based on location. Then, the tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93. Then, The ITS tracker 92 processes this information to determine the list of mobile entities which are located in the same region, in same network and which share the same content. The ITS tracker 92 may return a corresponding list of peers, filtered based on location, to one or several of the mobile entities, see [0120]-[0121]. So, responsive to determining that the target mobile device or the requesting mobile device switched to a different network, this technique is used to identify another target mobile device in the same local network as the requesting mobile device from the corresponding list of peers.).
Regarding claim 10, El Khayat and Speare teach all the claim limitations of claim 9 above; El Khayat further teaches wherein the processor further executes the program instructions to:
 	determine whether the target mobile device or the requesting mobile device switched to a different network (FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles. The device 91 for managing distribution of content includes a mapping data base 93. The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 may update the data in the mapping data base 93 in response to receiving a request for content, see [0119]. In operation of the system 90, the ITS tracker 92 receives a peer request from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network as shown in FIG. 9. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93, see [0121].  Based on the retrieved information, a person skilled in art determines whether the target mobile device or the requesting mobile device switched to a different network.); and 
identify another target mobile device in the same local network as the requesting mobile device in response to determining that the target mobile device or the requesting mobile device switched to a different network (In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The list of peers returned to the ITS tracker 92 is not yet filtered based on location. Then, the tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93. Then, The ITS tracker 92 processes this information to determine the list of mobile entities which are located in the same region, in same network and which share the same content. The ITS tracker 92 may return a corresponding list of peers, filtered based on location, to one or several of the mobile entities, see [0120]-[0121]. So, this technique is used to identify another target mobile device in the same local network as the requesting mobile device in response to determining that the target mobile device or the requesting mobile device switched to a different network.).  
Regarding claim 16, El Khayat and Speare teach all the claim limitations of claim 15 above; El Khayat further teaches further comprising: 
determining whether the target mobile device or the requesting mobile device switched to a different network (FIG. 10, the device 91 for managing distribution of content includes an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles. The device 91 for managing distribution of content includes a mapping data base 93. The mapping data base 93 stores information which is used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa. The ITS tracker 92 may update the data in the mapping data base 93 in response to receiving a request for content, see [0119]. In operation of the system 90, the ITS tracker 92 receives a peer request from a mobile entity. The peer request includes identifiers for the mobile entity in the mobile communication network and in the ad-hoc network as shown in FIG. 9. The ITS tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93, see [0121].  Based on the retrieved information, a person skilled in art determines whether the target mobile device or the requesting mobile device switched to a different network.); and 
responsive to determining that the target mobile device or the requesting mobile device switched to a different network, identifying another target mobile device in the same local network as the requesting mobile device (In response to a peer request from the ITS tracker 92, the tracker 96 queries the peer data base 95. The tracker 96 returns a peer response which includes a list of peers interested in the same content as indicated by the peer request. The list of peers returned to the ITS tracker 92 is not yet filtered based on location. Then, the tracker 92 retrieves geo location information on locations and/or on the regions at which mobile entities are located from the geo information source 97. The ITS tracker also retrieve mapping information for managing the two identities of the mobile entities from the mapping data base 93. Then, The ITS tracker 92 processes this information to determine the list of mobile entities which are located in the same region, in same network and which share the same content. The ITS tracker 92 may return a corresponding list of peers, filtered based on location, to one or several of the mobile entities, see [0120]-[0121]. So, responsive to determining that the target mobile device or the requesting mobile device switched to a different network, this technique is used to identify another target mobile device in the same local network as the requesting mobile device from the corresponding list of peers.).
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat et al. (US 20170272899, henceforth “El Khayat”) in view of Speare et al. (US 20050216901, henceforth “Speare”) and further in view of Suga (US 20190372825, henceforth “Suga”).
 Regarding claim 6, El Khayat and Speare teach all the claim limitations of claim 1 above; El Khayat further teaches further comprising: 
(The missing/crossed out limitation will be discussed in view of Suga.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) recording the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol. However, Suga discloses the missing/crossed limitations comprising: (1) recording the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol (FIG. 1 is a diagram illustrating a communication method. In a state that is illustrated in a case C1, six communication apparatuses 10, communication apparatuses 10a to 10f belong to one network, a network G1. The metadata of data that is acquirable through any of the communication apparatuses 10a to 10f is shared among the communication apparatuses 10 that belongs to the network using a distributed ledger that is available in a blockchain technology, see [0029]. FIG. 2, the sharing control circuit 23 deletes metadata from metadata DB 35 and records a history of the deletion in the distributed ledger 31 using the blockchain technology, see [0057]. This same technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger using a blockchain technology. The distributed ledger is equivalent to a shared ledger.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Suga in order to make a more effective method by strengthening security by using blockchain technology, see (Suga, [0003]).
 Regarding claim 14, El Khayat and Speare teach all the claim limitations of claim 9 above; El Khayat further teaches wherein the processor further executes the program instructions to: 
(The missing/crossed out limitation will be discussed in view of Suga).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) record the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol. However, Suga discloses the missing/crossed limitations comprising: (1) record the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol (FIG. 1 is a diagram illustrating a communication method. In a state that is illustrated in a case C1, six communication apparatuses 10, communication apparatuses 10a to 10f belong to one network, a network G1. The metadata of data that is acquirable through any of the communication apparatuses 10a to 10f is shared among the communication apparatuses 10 that belongs to the network using a distributed ledger that is available in a blockchain technology, see [0029]. FIG. 2, the sharing control circuit 23 deletes metadata from metadata DB 35 and records a history of the deletion in the distributed ledger 31 using the blockchain technology, see [0057]. This same technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger using a blockchain technology. The distributed ledger is equivalent to a shared ledger.).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s system by adding the teachings of Suga in order to make a more effective computer system by strengthening security by using blockchain technology, see (Suga, [0003]).
 Regarding claim 20, El Khayat and Speare teach all the claim limitations of claim 15; El Khayat further teaches further comprising: 
(The missing/crossed out limitation will be discussed in view of Suga).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) recording the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol. However, Suga discloses the missing/crossed limitations comprising: (1) recording the transfer of the requested data item to the requesting mobile device in the shared ledger using a blockchain protocol (FIG. 1 is a diagram illustrating a communication method. In a state that is illustrated in a case C1, six communication apparatuses 10, communication apparatuses 10a to 10f belong to one network, a network G1. The metadata of data that is acquirable through any of the communication apparatuses 10a to 10f is shared among the communication apparatuses 10 that belongs to the network using a distributed ledger that is available in a blockchain technology, see [0029]. FIG. 2, the sharing control circuit 23 deletes metadata from metadata DB 35 and records a history of the deletion in the distributed ledger 31 using the blockchain technology, see [0057]. This same technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger using a blockchain technology. The distributed ledger is equivalent to a shared ledger.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s product by adding the teachings of Suga in order to make a more effective product by controlling the sharing of the distributed ledger among the communication apparatuses, see (Suga, [abstract]).
Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat et al. (US 20170272899, henceforth “El Khayat”) in view of Speare et al. (US 20050216901, henceforth “Speare”)  and further in view of L'Heureux et al. (US 20140258366, henceforth “L'Heureux”).
Regarding claim 5, El Khayat and Speare teach all the claim limitations of claim 1 above; El Khayat further teaches further comprising:
 (FIG. 10 is a schematic view showing a system 90. The system 90 comprises a device 91 for managing distribution of content, see [0116]. The system 90 controls the transfer of content among mobile entities. FIG. 11 is a schematic view of a mobile communication network 100. The mobile communication network 100 has several cells 111-114. Plural ad-hoc P2P networks 101-103 are formed. A first ad-hoc P2P network 101 is formed among the mobile entities 20, 25-27. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first mobile entity 20 in the first ad-hoc P2P network 101, see [0123]. The missing/crossed out limitation will be discussed in view of L'Heureux.), 
wherein the mobile device management server has administrative privileges on the requesting mobile device via the first transfer agent located on the requesting mobile device (FIG. 10, the device 91 for managing distribution of content is interfaced with a system 94 which provides information on potential peers, without performing any location-dependent filtering. The device 91 for managing distribution of content is also interfaced with a geo information source 97 which is configured to provide geo location information for mobile entities. The device 91 for managing distribution of content may be interfaced with at least one other node of the mobile communication network, to receive requests for information and to transmit messages including information on other mobile entities which are located in the same region. the device 91 for managing distribution of content may include an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles, see [0117]-[0118]. The device 91 has administrative privileges on the requesting mobile entity via the first transfer agent located on the requesting mobile entity.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) instructing a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol, (2) the mobile device management server has administrative privileges on the requesting mobile device via the first transfer agent located on the requesting mobile device. However, L'Heureux discloses the missing/crossed limitations comprising: (1) instructing a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol (FIG. 4 is a network flow diagram. At 428, the requesting client device establishes a peer-to-peer connection with client device A, and sends a request for a first target portion of the media data item to client device A over the peer-to-peer connection at 432. At 436 the requesting client receives the first target portions from clients A over the respective peer-to-peer connections. The same procedure repeats with client B, see [0043]-[0046].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat ’s method by adding the teachings of L'Heureux in order to make a more effective method by fast forwarding a media item, see (L'Heureux, [0056]).
 Regarding claim 13, El Khayat and Speare teach all the claim limitations of claim 9 above; El Khayat further teaches wherein the processor further executes the program instructions to:
(FIG. 10 is a schematic view showing a system 90. The system 90 comprises a device 91 for managing distribution of content, see [0116]. The system 90 controls the transfer of content among mobile entities. FIG. 11 is a schematic view of a mobile communication network 100. The mobile communication network 100 has several cells 111-114. Plural ad-hoc P2P networks 101-103 are formed. A first ad-hoc P2P network 101 is formed among the mobile entities 20, 25-27. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first mobile entity 20 in the first ad-hoc P2P network 101, see [0123]. The missing/crossed out limitation will be discussed in view of L'Heureux.), 
wherein the mobile device management server has administrative privileges on the requesting mobile device via the first transfer agent located on the requesting mobile device (FIG. 10, the device 91 for managing distribution of content is interfaced with a system 94 which provides information on potential peers, without performing any location-dependent filtering. The device 91 for managing distribution of content is also interfaced with a geo information source 97 which is configured to provide geo location information for mobile entities. The device 91 for managing distribution of content may be interfaced with at least one other node of the mobile communication network, to receive requests for information and to transmit messages including information on other mobile entities which are located in the same region. the device 91 for managing distribution of content may include an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles, see [0117]-[0118]. The device 91 has administrative privileges on the requesting mobile entity via the first transfer agent located on the requesting mobile entity.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) instruct a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol. However, L'Heureux discloses the missing/crossed limitations comprising: (1) instruct a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol (FIG. 4 is a network flow diagram. At 428, the requesting client device establishes a peer-to-peer connection with client device A, and sends a request for a first target portion of the media data item to client device A over the peer-to-peer connection at 432. At 436 the requesting client receives the first target portions from clients A over the respective peer-to-peer connections. The same procedure repeats with client B, see [0043]-[0046].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat ’s system by adding the teachings of L'Heureux in order to make a more effective system by fast forwarding a media item, see (L'Heureux, [0056]).
Regarding claim 19, El Khayat and Speare teach all the claim limitations of claim 15 above; El Khayat further teaches further comprising: 
(FIG. 10 is a schematic view showing a system 90. The system 90 comprises a device 91 for managing distribution of content, see [0116]. The system 90 controls the transfer of content among mobile entities. FIG. 11 is a schematic view of a mobile communication network 100. The mobile communication network 100 has several cells 111-114. Plural ad-hoc P2P networks 101-103 are formed. A first ad-hoc P2P network 101 is formed among the mobile entities 20, 25-27. The first mobile entity 20 receives the content from the content source 3 over a node of the core network 2 of the mobile communication network. The first mobile entity 20 redistributes the received content to other mobile entities 25-27, which are peers of the first mobile entity 20 in the first ad-hoc P2P network 101, see [0123]. The missing/crossed out limitation will be discussed in view of L'Heureux.), 
wherein the mobile device management server has administrative privileges on the requesting mobile device via the first transfer agent located on the requesting mobile device (FIG. 10, the device 91 for managing distribution of content is interfaced with a system 94 which provides information on potential peers, without performing any location-dependent filtering. The device 91 for managing distribution of content is also interfaced with a geo information source 97 which is configured to provide geo location information for mobile entities. The device 91 for managing distribution of content may be interfaced with at least one other node of the mobile communication network, to receive requests for information and to transmit messages including information on other mobile entities which are located in the same region. the device 91 for managing distribution of content may include an ITS tracker 92. The ITS tracker 92 may perform the functions of the location-aware tracker, used to manage the distribution of content to vehicles, see [0117]-[0118]. The device 91 has administrative privileges on the requesting mobile entity via the first transfer agent located on the requesting mobile entity.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) instructing a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol. However, L'Heureux. discloses the missing/crossed limitations comprising: (1) instructing a first transfer agent located on the requesting mobile device to direct a second transfer agent located on the target mobile device to transfer the requested data item to the requesting mobile device using a peer-to-peer protocol (FIG. 4 is a network flow diagram. At 428, the requesting client device establishes a peer-to-peer connection with client device A, and sends a request for a first target portion of the media data item to client device A over the peer-to-peer connection at 432. At 436 the requesting client receives the first target portions from clients A over the respective peer-to-peer connections. The same procedure repeats with client B, see [0043]-[0046].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat ’s system by adding the teachings of L'Heureux in order to make a more effective system by fast forwarding a media item, see (L'Heureux, [0056]).
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over El Khayat et al. (US 20170272899, henceforth “El Khayat”) in view of Speare et al. (US 20050216901, henceforth “Speare”) and further in view of Suga (US 20190372825, henceforth “Suga”).
Regarding claim 3, El Khayat and Speare teach all the claim limitations of claim 1 above; El Khayat further teaches further comprising: 
(FIG. 10 is a schematic view showing a system 90. The system 90 comprises a device 91 for managing distribution of content among mobile entities, see [0116]-[0121]. FIGS. 11 and 12 illustrate content delivery to mobile entities 20, 25-27, 120-127 of a mobile communication network. The mobile entities may be vehicles or may be installed in vehicles. The mobile entities may be configured as explained with reference to FIG. 3. FIG. 11 shows a situation in which content is distributed also over ad-hoc P2P networks, using methods or devices of embodiments. FIG. 12 shows a situation in which each mobile entity retrieves the content over the mobile communication network, see [0122]-[0126]. The missing/crossed out limitation will be discussed in view of Suga.),
wherein the shared ledger comprises attribute data that includes information corresponding to the mobile devices registered with the mobile device management server, geolocation data that identifies a current geographic location of the mobile devices registered with the mobile device management server, and network Page 2 of 15 Chandra et al. - 16/255,997connection data that identifies a local network that the mobile devices registered with the mobile device management server are connected to (FIG. 10 is a schematic view showing a system 90 which comprises device 91, 94 and 97 for managing distribution of content among mobile entities. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers, see [0120].  The mobile entities are registered in Peer-DB 95. The geo information source 97 may include a location data base 98. The geo information source 97 may be a server of a geo cast service. The location data base 98 may store information which may be used in determining the region in which mobile entities are located. For illustration, the location data base 98 may store information which associates identifiers for mobile entities with respectively a region. The location data base 98 may also store more fine grained information. For illustration, if the geo information source 97 is a geo cast enabler, the location data base 98 may store the geo cast tile(s) in which mobile entities are located. Based on the geo cast tile(s), the regions used in embodiments may be determined to establish whether mobile entities are located in proximity to each other, see [0119]. The device 91 for managing distribution of content may include a mapping data base 93. The mapping data base 93 may store information which may be used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa, see [0118].).
 As noted above, El Khayat silent about the aforementioned missing/crossed limitations of (1) recording, by the mobile device management server, the transfer of the requested data item to the requesting mobile device in the shared ledger. However, Suga discloses the missing/crossed limitations comprising: (1) recording, by the mobile device management server, the transfer of the requested data item to the requesting mobile device in the shared ledger (Fig. 2, the distributed ledger 31 retains a history of the access to metadata and the access to data, which is used in order to share the metadata. When the metadata is registered, or when post-register access and the access to data is available, a result of the access is recorded in the distributed ledger 31, see [0036]. This technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger. The distributed ledger is equivalent to a shared ledger.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Suga in order to make a more effective method by controlling the sharing of the distributed ledger among the communication apparatuses, see (Suga, [abstract]).
 Regarding claim 11, El Khayat and Speare teach all the claim limitations of claim 9 above; El Khayat further teaches wherein the processor further executes the program instructions to: 
(FIG. 10 is a schematic view showing a system 90. The system 90 comprises a device 91 for managing distribution of content among mobile entities, see [0116]-[0121]. FIGS. 11 and 12 illustrate content delivery to mobile entities 20, 25-27, 120-127 of a mobile communication network. The mobile entities may be vehicles or may be installed in vehicles. The mobile entities may be configured as explained with reference to FIG. 3. FIG. 11 shows a situation in which content is distributed also over ad-hoc P2P networks, using methods or devices of embodiments. FIG. 12 shows a situation in which each mobile entity retrieves the content over the mobile communication network, see [0122]-[0126]. The missing/crossed out limitation will be discussed in view of Suga.),
wherein the shared ledger comprises attribute data that includes information corresponding to the mobile devices registered with the mobile device management server, geolocation data that identifies a current geographic location of the mobile devices registered with the mobile device management server, and network Page 2 of 15 Chandra et al. - 16/255,997connection data that identifies a local network that the mobile devices registered with the mobile device management server are connected to (FIG. 10 is a schematic view showing a system 90 which comprises device 91, 94 and 97 for managing distribution of content among mobile entities. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers, see [0120].  The mobile entities are registered in Peer-DB 95. The geo information source 97 may include a location data base 98. The geo information source 97 may be a server of a geo cast service. The location data base 98 may store information which may be used in determining the region in which mobile entities are located. For illustration, the location data base 98 may store information which associates identifiers for mobile entities with respectively a region. The location data base 98 may also store more fine grained information. For illustration, if the geo information source 97 is a geo cast enabler, the location data base 98 may store the geo cast tile(s) in which mobile entities are located. Based on the geo cast tile(s), the regions used in embodiments may be determined to establish whether mobile entities are located in proximity to each other, see [0119]. The device 91 for managing distribution of content may include a mapping data base 93. The mapping data base 93 may store information which may be used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa, see [0118].).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) record the transfer of the requested data item to the requesting mobile device in the shared ledger. However, Suga discloses the missing/crossed limitations comprising: record the transfer of the requested data item to the requesting mobile device in the shared ledger (Fig. 2, the distributed ledger 31 retains the history of the access to metadata and the access to data, which is used for sharing the metadata. When the metadata is registered, or when post-register access and the access to data is available, a result of the access is recorded in the distributed ledger 31, see [0036]. This technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger. The distributed ledger is equivalent to a shared ledger.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s system by adding the teachings of Suga in order to make a more effective system by controlling the sharing of the distributed ledger among the communication apparatuses, see (Suga, [abstract]).
Regarding claim 17, El Khayat and Speare teach all the claim limitations of claim 15 above; El Khayat further teaches further comprising: 
(FIG. 10 is a schematic view showing a system 90. The system 90 comprises a device 91 for managing distribution of content among mobile entities, see [0116]-[0121]. FIGS. 11 and 12 illustrate content delivery to mobile entities 20, 25-27, 120-127 of a mobile communication network. The mobile entities may be vehicles or may be installed in vehicles. The mobile entities may be configured as explained with reference to FIG. 3. FIG. 11 shows a situation in which content is distributed also over ad-hoc P2P networks, using methods or devices of embodiments. FIG. 12 shows a situation in which each mobile entity retrieves the content over the mobile communication network, see [0122]-[0126]. The missing/crossed out limitation will be discussed in view of Suga.),
wherein the shared ledger comprises attribute data that includes information corresponding to the mobile devices registered with the mobile device management server, geolocation data that identifies a current geographic location of the mobile devices registered with the mobile device management server, and network Page 2 of 15 Chandra et al. - 16/255,997connection data that identifies a local network that the mobile devices registered with the mobile device management server are connected to (FIG. 10 is a schematic view showing a system 90 which comprises device 91, 94 and 97 for managing distribution of content among mobile entities. The system 94 which provides information on potential peers may include a conventional tracker 96 and a peer data base 95 of peers, see [0120].  The mobile entities are registered in Peer-DB 95. The geo information source 97 may include a location data base 98. The geo information source 97 may be a server of a geo cast service. The location data base 98 may store information which may be used in determining the region in which mobile entities are located. For illustration, the location data base 98 may store information which associates identifiers for mobile entities with respectively a region. The location data base 98 may also store more fine grained information. For illustration, if the geo information source 97 is a geo cast enabler, the location data base 98 may store the geo cast tile(s) in which mobile entities are located. Based on the geo cast tile(s), the regions used in embodiments may be determined to establish whether mobile entities are located in proximity to each other, see [0119]. The device 91 for managing distribution of content may include a mapping data base 93. The mapping data base 93 may store information which may be used in mapping the two identities of a mobile entity onto each other. For illustration, the ITS tracker 92 may access the mapping data base 93 to determine the identifier of a given mobile entity in the mobile communication network based on the IP or MAC address of the Wi-Fi interface of this mobile entity, or vice versa, see [0118].).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) recording the transfer of the requested data item to the requesting mobile device in the shared ledger. However, Suga discloses the missing/crossed limitations comprising: (1) recording the transfer of the requested data item to the requesting mobile device in the shared ledger (Fig. 2, the distributed ledger 31 retains the history of the access to metadata and the access to data, which is used for sharing the metadata. When the metadata is registered, or when post-register access and the access to data is available, a result of the access is recorded in the distributed ledger 31, see [0036]. This technique is used to record the transfer of the requested data item to the requesting mobile device in the distributed ledger. The distributed ledger is equivalent to a shared ledger.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s product by adding the teachings of Suga in order to make a more effective product by controlling the sharing of the distributed ledger among the communication apparatuses, see (Suga, [abstract]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over El Khayat et al. (US 20170272899, henceforth “El Khayat”) in view of Speare et al. (US 20050216901, henceforth “Speare”) and further in view of Davis et al. (US 20170111336, henceforth “Davis”).
 Regarding claim 7, El Khayat and Speare teach all the claim limitations of claim 1; El Khayat further teaches wherein  (The missing/crossed out limitation will be discussed in view of Davis.), and 
wherein (The missing/crossed out limitation will be discussed in view of Speare.).
As noted above, El Khayat is silent about the aforementioned missing/crossed limitations of (1) the same local network is a secure corporate local area network, (2) at least one given mobile transfer policy of the mobile device transfer policies specifies that a given data item may only be transferred between certain of the plurality of mobile devices when the certain of the plurality of the plurality of mobile devices are connected to the secure corporate local area network at specified dates and time. However, Davis discloses the missing/crossed limitations comprising: (1) the same local network is a secure corporate local area network (Computing resources, such as file servers, printers, intranet devices, and email servers live in a secure corporate network, see [0002]. Communication networks refers to one or more portions of a network that may be an ad hoc network, an intranet, an extranet, a virtual private network (VPN), a local area network (LAN), a wireless LAN (WLAN), or other networks, see [0018].).
 It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Davis in order to make a more effective method by addressing the dynamic nature of a secure cloud to on-premise connection and resource sharing along with the minimal infrastructure requirements, see (Davis, [0022]).
Speare discloses the missing/crossed limitations comprising: (2)  at least one given mobile transfer policy of the mobile device transfer policies specifies that a given data item may only be transferred between certain of the plurality of mobile devices when the certain of the plurality of the plurality of mobile devices are connected to the secure corporate local area network at specified dates and time (FIGS. 3 and 4 a method for dynamically applying a rights management policy to a message is illustrated. The present invention provides for the dynamic application of rights management to a message by allowing an administrator to associate certain rights management policies with certain senders and/or recipients of messages. FIG. 4, in step 400, an administrator creates a distribution list with a message administration tool 300. Next, in step 402, at the time of creation of the distribution list, the administrator may select an option for the properties of the distribution list to enable rights management for this distribution list. From here, the message administration tool 300 allows the administrator to specify the rights associated with this distribution list. In step 404, these usage rights are stored in a configuration database 302  and the distribution list is flagged as "Rights Management Protected" on the distribution list object in the Active Directory 304. In step 406 a sender 100 sends a message 202 addressed to the given distribution list and the message transport 306 retrieves the distribution list membership from the Active Directory 304 along with the list of members. The message transport 306 checks the "Rights Management Protected" flag. Because the distribution list is rights management protected, in step 408 the message transfer agent 212 creates a request for a publishing license 206. Next, in step 410, the rights management server 200 receives the request from the message transfer agent 212, looks up the usage rights corresponding to the distribution list GUID and generates the publishing license 206. The rights management server 200 then seals the content key to the message transfer agent 212 private key and returns the publishing license 206 to the message transfer agent 212. Finally, in step 412 the message transfer agent 212 encrypts the message 202 with the content key and binds the publishing license 206 to the message 202 and sends the message 202 to the distribution list. This procedure illustrates a method for dynamic application of a rights management policy for a message based on a distribution list, see [0033]-[0034]. In such an embodiment the administrator may associate certain right management policies based on such attributes of the message as the content, the sending and receiving parties, and the date of the message, see [0036]. When the recipient 208 logs-on to its message transfer agent 212 the recipient's message transfer agent 212 sends the protected message 202 and the publishing license 206 to the recipient 208, see [0029]. This technique is used for at least one given mobile transfer policy of the mobile device transfer policies specifies that a given data item may only be transferred between certain of the plurality of mobile devices when the certain of the plurality of the plurality of mobile devices are connected to the secure corporate local area network at specified dates and time.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify El Khayat’s method by adding the teachings of Speare in order to make a more effective method by allowing the administrator to automatically update the rights management protected message as it passes through a message transfer agent, see (Speare, [0009]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/M.M.M./Examiner, Art Unit 2411      

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411